Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Ishiwata et. Al. (US 20110273597 A1 hereinafter Ishiwata) or, in the alternative, under 35 U.S.C. 103 as obvious over Ishiwata in view of Chen et. Al. (US 20140239152 A1 hereinafter Chen).

Regarding claim 1, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
a first shared pixel GB1 including first-four photodiodes (PC1, PC2, PD1 and PD2) that share a first floating diffusion (FD) area (FD of GB1), the first FD area being surrounded by the first-four photodiodes (Fig. 15 paragraph [0231]); 
a second shared pixel GA1 including second-four photodiodes (PA1, PA2, PB1 and PB2) that share a second floating diffusion (FD) area (FD of GB2), the second FD area being surrounded by the second-four photodiodes (Fig. 15 paragraph [0231]); 
a third FD area (source of reset transistor 25 in GB1 paragraph [0141] is formed by same process as FD region and so in interpreted to be an FD region paragraph [0178]) connected by the first FD area and the second FD area through an interconnection (Fig. 16, paragraph [0141]); 
a first reset transistor (TR) (25 in GB1) connected to the third FD area (Fig. 15);
a second reset TR (25 of GA1) connected to the first reset TR (drains of first and second reset transistors are connected by H13 Figs. 15 and 16,paragraph [0235]); 
a first source follower TR (23 of GB1) connected to the third FD area (gate of 24 is connected to source of 25 (Figs. 15-16, paragraph [0235]); and 
a first selection TR (24 of GB1) connected to the first source follower TR (Figs. 15-16, paragraph [0228]),
wherein the second reset TR and the first reset TR are sequentially arranged along a first direction (the second reset TR and the first reset TR are arranged in a sequence from left to right with other transistors in between and are therefore sequentially arranged the claim would not necessarily require the second reset TR to be adjacent to the first reset TR).
In the alternative if the recitation “the second reset TR and the first reset TR are sequentially arranged along a first direction” requires there to be no transistors between the second reset TR and the first reset TR along a first direction Ishiwata does not specify no transistors between the second reset TR and the first reset TR along a first direction.
Chen teaches in Fig. 4 an image sensor similar to that of Ishiwata comprising a second reset TR (RST or pixel unit 1) and a first reset TR (RST of pixel unit 2) are sequentially arranged along a first direction with no transistors between the second reset TR and the first reset TR along a first direction (Fig. 4, paragraph [0032]), so that by using an arrangement similar to that of Chen for the transistors of Ishiwata the second reset TR and the first reset TR would be sequentially arranged along a first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that of Chen for the transistors of Ishiwata because according to Chen by using such an arrangement reset voltage supply connection 422 is a shared connection that is shared between pixel unit 1 and pixel unit 2. Having mirrored transistor layouts and a shared reset voltage supply connection 422 may provide for more space and better isolation between components of the pixel transistor regions so as to reduce leakage. Furthermore, having a shared reset voltage supply connection 422 may require less metal routing which reduces interconnect coupling.


Regarding claim 2, Ishiwata teaches the first reset TR and the second reset TR are connected in series (drains of first and second reset transistors are connected by H13 in series Figs. 15 and 16,paragraph [0235]).  


    PNG
    media_image1.png
    321
    500
    media_image1.png
    Greyscale


Regarding claim 3, Ishiwata teaches the first reset TR and the third FD area are connected in series (see figure above).  

Regarding claim 4, Ishiwata teaches an additional TR connected to a power supply voltage 27 (24 of GA1 the transistor is connected to 27 through HV Fig. 16 paragraph [0234]).  

Regarding claims 5, Ishiwata teaches the first reset TR, the first source follower TR and the first selection TR are sequentially arranged along the first direction (Fig. 15).  

Regarding claim 6, Ishiwata teaches the additional TR is a second selection TR (Figs. 15-16).  

Regarding claim 7, Ishiwata teaches a second source follower TR (23 of GA1) connected to the third FD area (gate of 24 of GB1 is connected to source of 25 of GA1 (Figs. 15-16, paragraph [0235]).  

Regarding claim 8, Ishiwata teaches a second selection TR (24 of GA1)  connected to a power supply voltage (both are connected to 27 by HV Fig. 16).  
Regarding claim 9, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
a first shared pixel GB1 including first-four photodiodes (PC1, PC2, PD1 and PD2) that share a first floating diffusion (FD) area (FD of GB1), the first FD area being surrounded by the first-four photodiodes (Fig. 15, paragraph [0231]); 
a second shared pixel including second-four photodiodes that share a second floating diffusion (FD) area the second FD area being surrounded by the second-four photodiodes: 
a third FD area (source of reset transistor 25 in GB1 paragraph [0141] is formed by same process as FD region and so in interpreted to be an FD region paragraph [0178]) connected by the first FD area and the second FD area through an interconnection (Fig. 16, paragraph [0141]); 
a first reset transistor (TR) (25 ion GB1)  connected to the third FD area (Fig. 15); 
a second reset TR (25 of GA1) connected to the first reset TR (drains of first and second reset transistors are connected by H13 Figs. 15 and 16,paragraph [0235]); 
a first source follower TR (23 of GB1) connected to the third FD area (gate of 24 is connected to source of 25 (Figs. 15-16, paragraph [0235]); 
a first selection TR (24 of GB1) connected to the first source follower TR (Figs. 15-16, paragraph [0228]);
a second source follower TR (23 of GA1) connected to the third FD area (gate of 24 of GB1 is connected to source of 25 of GA1 (Figs. 15-16, paragraph [0235]),
wherein the second reset TR and the first reset TR are sequentially arranged along a first direction (the second reset TR and the first reset TR are arranged in a sequence from left to right with other transistors in between and are therefore sequentially arranged the claim would not necessarily require the second reset TR to be adjacent to the first reset TR).
In the alternative if the recitation “the second reset TR and the first reset TR are sequentially arranged along a first direction” requires there to be no transistors between the second reset TR and the first reset TR along a first direction Ishiwata does not specify no transistors between the second reset TR and the first reset TR along a first direction.
Chen teaches in Fig. 4 an image sensor similar to that of Ishiwata comprising a second reset TR (RST or pixel unit 1) and a first reset TR (RST of pixel unit 2) are sequentially arranged along a first direction with no transistors between the second reset TR and the first reset TR along a first direction (Fig. 4, paragraph [0032]), so that by using an arrangement similar to that of Chen for the transistors of Ishiwata the second reset TR and the first reset TR would be sequentially arranged along a first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that of Chen for the transistors of Ishiwata because according to Chen by using such an arrangement reset voltage supply connection 422 is a shared connection that is shared between pixel unit 1 and pixel unit 2. Having mirrored transistor layouts and a shared reset voltage supply connection 422 may provide for more space and better isolation between components of the pixel transistor regions so as to reduce leakage. Furthermore, having a shared reset voltage supply connection 422 may require less metal routing which reduces interconnect coupling.

Regarding claim 10, Ishiwata teaches the first reset TR. the first source follower TR and the first selection TR are sequentially arranged along the first direction (Fig. 15 the claim would not necessarily require a particular sequence).  

Regarding claim 11, Ishiwata teaches a gate of the first source follower TR is connected to a gate of a second source follower TR the gates of the first and second source follower transistors are connected by H13 Fig. 16, paragraph [0235])).  

Regarding claim 12, Ishiwata teaches a second selection TR (24 of GA1) connected to the power supply voltage 27 (24 of GA1 the transistor is connected to 27 through HV Fig. 16 paragraph [0234]).  

Regarding claim 13, Ishiwata teaches in Figs. 15-16 with associated text an image sensor, comprising: 
eight photodiodes (PA1, PA2, PB1, PB2, PC1, PC2, PD1 and PD2) configured to share a floating diffusion (FD) area (FD in GB1) (each photodiode is connected to the floating diffusion area through a H13 Figs. 15-16, paragraph [0235]), 
a first reset transistor (TR) (25 of GB1) connected to the FD area (Fig. 15); 
a second reset TR (25 of GA1) connected to the first reset TR (drains of first and second reset transistors are connected by H13 Figs. 15 and 16,paragraph [0235]);
a first source follower TR (23 of GB1) connected to the FD area (gate of 24 is connected to source of 25 Figs. 15-16, paragraph [0235])
a first selection TR (24 of GB1) connected to the first source follower TR (Figs. 15-16, paragraph [0228]);
a second selection TR (24 of GA1) connected to the power supply voltage 27 (Figs. 15-16, paragraph [0234]),  
	wherein the second reset TR and the first reset TR are sequentially arranged along a first direction (the second reset TR and the first reset TR are arranged in a sequence from left to right with other transistors in between and are therefore sequentially arranged the claim would not necessarily require the second reset TR to be adjacent to the first reset TR).
In the alternative if the recitation “the second reset TR and the first reset TR are sequentially arranged along a first direction” requires there to be no transistors between the second reset TR and the first reset TR along a first direction Ishiwata does not specify no transistors between the second reset TR and the first reset TR along a first direction.
Chen teaches in Fig. 4 an image sensor similar to that of Ishiwata comprising a second reset TR (RST or pixel unit 1) and a first reset TR (RST of pixel unit 2) are sequentially arranged along a first direction with no transistors between the second reset TR and the first reset TR along a first direction (Fig. 4, paragraph [0032]), so that by using an arrangement similar to that of Chen for the transistors of Ishiwata the second reset TR and the first reset TR would be sequentially arranged along a first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that of Chen for the transistors of Ishiwata because according to Chen by using such an arrangement reset voltage supply connection 422 is a shared connection that is shared between pixel unit 1 and pixel unit 2. Having mirrored transistor layouts and a shared reset voltage supply connection 422 may provide for more space and better isolation between components of the pixel transistor regions so as to reduce leakage. Furthermore, having a shared reset voltage supply connection 422 may require less metal routing which reduces interconnect coupling.

Regarding claim 14, Ishiwata teaches a gate of the first source follower TR is connected to a gate of a second source follower TR the gates of the first and second source follower transistors are connected by H13 Fig. 16, paragraph [0235])).  

Regarding claim 15, Ishiwata teaches a second source follower (TR 23 of GA1).

Response to Arguments

Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 8 Ishtawa teaches the second reset TR and the first reset TR are sequentially arranged along a first direction as Ishitawa teaches the second reset TR and the first reset TR are arranged in a sequence from left to right with other transistors in between and are therefore sequentially arranged the claim would not necessarily require the second reset TR to be adjacent to the first reset TR or that there are no other transistors are between them as applicant appears to suggest. Even if the claim is interpreted to require no other transistors are between the second reset TR and the first reset TR Chen is relied upon to teach this limitations as discussed in the rejections of claims 1, 9 and 13 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897